     CASE 0:18-cv-02149-DSD-ECW Document 22 Filed 03/28/19 Page 1 of 10



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                       Civil No.: 18-2149(DSD/ECW)

FSS, Inc. a Minnesota
Corporation doing business as
Food Service Specialties,

                  Plaintiff,

v.                                                         ORDER

Casablanca Foods, Inc. LLC
a New York limited liability
company also known as Mina Foods,

                  Defendant.


      Joshua D. Christensen, Esq. and Anastasi Jellum, PA, 14985
      60th Street North, Stillwater, MN 55082, counsel for
      plaintiff.

      Alexander Farrell, Esq. and Hellmuth & Johnson, PLLC, 8050
      West 78th Street, Edina, MN 55439, counsel for defendant.


      This matter is before the court upon the motion to dismiss by

defendant Casablanca Foods. Based on a review of the file, record,

and proceedings herein, and for the following reasons, the court

grants the motion in part.



                                 BACKGROUND

      This contract dispute arises out of three unpaid invoices

issued   pursuant   to   the   parties’   Formula   Production     Agreement

(Agreement).     Plaintiff     Food   Specialty    Services   (FSS)    is    a

Minnesota     corporation      specializing   in    food   condiment        and


                                      1
      CASE 0:18-cv-02149-DSD-ECW Document 22 Filed 03/28/19 Page 2 of 10



ingredient manufacture and supply.                   Compl. ¶ 1.           Casablanca Foods

is a New York company specializing in the creation and distribution

of specialty sauces.         Id. ¶¶ 2, 6.           Casablanca sells its sauces to

third-party       wholesalers,          who    in     turn,         sell    the     sauces    to

restaurants and grocers.           Id. ¶ 6.

       On February 12, 2016, FSS and Casablanca entered into the

Agreement,      whereby      FSS    agreed          to    manufacture         and      package

Casablanca’s sauces.         Id. ¶¶ 6, 7.             Section one of the Agreement

provides     that   FSS   would     “formulate            a    Production         Process    for

[Casablanca’s]       product       based       upon       ingredients         and     criteria

supplied to it by [Casablanca].” 1                       Kallamni Decl. Ex. A ¶ 1.

Section two, in relevant part, provides that Casablanca “shall pay

FSS the costs of all ingredients, packaging and shipping costs

related to the Production Process, including but not limited to:

... any changes, cancellations, and/or excess inventory of unique

ingredients, expired ingredients, unique package components [i.e.

labels]     ...     within    30        days       from       the    date    FSS      invoices

[Casablanca].”        Id.    ¶     2.         Section     five       provides       that     “the

Production Process or any development thereof shall at all times

remain the exclusive property of FSS; and [Casablanca] shall have

no rights to any aspect thereof.                   [Casablanca] acknowledges it is




  1 The parties entered into a separate confidentiality agreement
regarding the Production Process and Casablanca’s sauce formulas.
Id. ¶ 7.

                                               2
      CASE 0:18-cv-02149-DSD-ECW Document 22 Filed 03/28/19 Page 3 of 10



not compensating FSS to formulate a Production Process for its

product.”     Id. ¶ 5.

       In mid-2016, FSS developed the Production Process and started

manufacturing and distributing Casablanca’s sauces.                Compl. ¶ 9.

FSS alleges that it acquired unique ingredients, glass containers,

and labels in a manner specific to Casablanca’s sauces and the

Production Process.       Id. ¶ 10.

       In   mid-April    2018,   FSS   issued    three    invoices,    totaling

$320,139.71, “for the raw ingredients, packaging, and storage

necessary” to create a sauce. 2             Id. ¶ 14.     Casablanca did not

timely pay the invoices.         Id.   On July 16, 2018, Casablanca again

refused to pay the invoices.           Id. ¶ 16.       On July 20, 2018, FSS

commenced     this   diversity     suit,     raising    breach   of   contract,

promissory estoppel, and unjust enrichment claims.               Casablanca now

moves to dismiss.



                                  DISCUSSION

I. Standard of Review

       To survive a motion to dismiss for failure to state a claim,

“‘a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.’”

Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009)


  2  The invoices are identified as Nos. AR002794, AR002777, and
AR002790, but are not attached to the Complaint or Agreement.

                                        3
   CASE 0:18-cv-02149-DSD-ECW Document 22 Filed 03/28/19 Page 4 of 10



(quoting Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009)).         “A claim

has facial plausibility when the plaintiff [has pleaded] factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”         Iqbal,

556 U.S. at 677 (citing Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 556 (2007)). Furthermore, while a complaint need not contain

detailed factual allegations, it must raise a right to relief above

the speculative level.    See Twombly, 550 U.S. at 555.       “[L]abels

and conclusions or a formulaic recitation of the elements of a

cause of action” are not sufficient to state a claim.        Iqbal, 556

U.S. at 677 (quotations and citation omitted).          In a motion to

dismiss, the court must assume all factual allegations in the

complaint are true and draw all reasonable inferences in favor of

the complainant.   Olin v. Dakota Access, LLC, 910 F.3d 1072, 1075

(8th Cir. 2018).

     The court does not consider matters outside the pleadings

under Rule 12(b)(6).     Fed. R. Civ. P. 12(d).         The court may,

however, consider matters of public record and materials that are

“necessarily embraced by the pleadings.”        Porous Media Corp. v.

Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999) (citation and

internal quotation marks omitted). “In a case involving a contract,

the court may examine the contract documents in deciding a motion

to dismiss.”   Stahl v. U.S. Dep’t of Agric., 327 F.3d 697, 700

(8th Cir. 2003). Here, the court properly considers the Agreement.

                                   4
   CASE 0:18-cv-02149-DSD-ECW Document 22 Filed 03/28/19 Page 5 of 10



II. Sufficiency of Allegations

    A. Breach of Contract

        Casablanca argues that it did not breach the Agreement because

it was not required to pay the invoices.               Specifically, Casablanca

argues that, based on the parties’ previous dealings, FSS only

issued     invoices    for   completed       sauces,    rather   than   for    raw

ingredients or unused packing.          FSS counters that it has plausibly

pleaded a breach of contract claim because under the Agreement,

Casablanca is required to pay for all invoiced ingredients and

packing related to the Production Process, regardless of whether

they were used in a completed sauce.

        Under Minnesota law, the elements of a breach of contract

claim    are:   “(1)   formation   of    a    contract,    (2)   performance    by

plaintiff of any conditions precedent to his right to demand

performance by the defendant, and (3) breach of the contract by

defendant.”     Park Nicollet Clinic v. Hamann, 808 N.W.2d 828, 833

(Minn. 2011) (internal citations omitted).                  FSS has adequately

pleaded each of the required elements.

        The complaint states that the invoices are for ingredients

and packaging related to the Production Process and that Casablanca

has not paid the invoices.         FSS alleges that under Section two of

the Agreement, Casablanca is required to pay for all ingredients

and packaging related to the Production Process within thirty-days

of receiving an invoice.       The Agreement does not state that FSS is

                                         5
   CASE 0:18-cv-02149-DSD-ECW Document 22 Filed 03/28/19 Page 6 of 10



limited to charging for ingredients and packaging used in completed

sauces.   Nothing more is needed at this stage to survive a 12(b)(6)

challenge.    As a result, the court denies the motion to dismiss as

to this claim.

     B. Promissory Estoppel

     FSS’s promissory estoppel claim is grounded in identical

allegations as the breach of contract claim.         Casablanca argues

that the promissory estoppel claim fails as a matter of law because

equitable claims are not available when there is an enforceable

contract.     Casablanca also argues that it abided by the terms of

the Agreement.    FSS responds that equitable claims may be pleaded

in the alternative in a contract dispute and that Casablanca made

a definite promise to pay the invoices under the Agreement.

     Under Minnesota law, promissory estoppel “requires proof that

(1) a clear and definite promise was made, (2) the promisor

intended to induce reliance and the promisee in fact relied to his

or her detriment, and (3) the promise must be enforced to prevent

injustice.”    Martens v. Minn. Mining & Mfg. Co., 616 N.W.2d 732,

746 (Minn. 2000) (internal citations omitted).        “A party may set

out 2 or more statements of a claim or defense alternatively or

hypothetically, either in a single count or defense or in separate

ones. If a party makes alternative statements, the pleading is

sufficient if any one of them is sufficient.”         Fed. R. Civ. P.

8(d)(2). “At the motion to dismiss stage, courts ‘routinely permit

                                   6
      CASE 0:18-cv-02149-DSD-ECW Document 22 Filed 03/28/19 Page 7 of 10



the assertion of contract and quasi-contract claims together.’”

Toomey v. Dahl, 63 F. Supp. 3d 982, 999 (D. Minn. 2011) (quoting

Cummins Law Office, P.A. v. Norman Graphic Printing Co., 826                        F.

Supp. 2d 1127, 1130 (D. Minn. 2011)); see also Turley Martin Co.

v. Gilman Paper Co., 905 F.2d 235, 237 (8th Cir. 1990).

       FSS has alleged that Casablanca made a clear and definite

promise to pay for all unique ingredients and packaging related to

the    Production    Process    within       thirty    days,    and    that   without

compensation, it would unjustly incur the cost and expense of

reasonably acting on Casablanca’s promise.                FSS’s allegations that

it    relied   on   that   promise     and     was     harmed    as    a   result    of

Casablanca’s failure to pay the invoices is sufficient to state a

promissory estoppel claim.           As a result, the motion to dismiss

must also be denied as to this claim.

      C. Unjust Enrichment

       Casablanca next argues that FSS’s unjust enrichment claim

fails as a matter of law because it has not accepted or unjustly

retained     any    benefit    conferred      by   FSS.        FSS    responds    that

Casablanca     benefitted      by   knowing     that    its     sauces     were   being

produced, that FSS had sufficient ingredients to make the sauces,

and that the Production Process enabled Casablanca to sell it

sauces without supply concerns.          In other words, FSS contends that

it gave Casablanca peace of mind by taking care of the Production




                                         7
      CASE 0:18-cv-02149-DSD-ECW Document 22 Filed 03/28/19 Page 8 of 10



Process and ensuring that it had adequate ingredients to make the

sauces.

       In Minnesota, the elements of an unjust enrichment claim are:

“(1) a benefit conferred; (2) the defendant’s appreciation and

knowing     acceptance   of   the   benefit;    and   (3)   the   defendant’s

acceptance and retention of the benefit under such circumstances

that it would be inequitable for him to retain it without paying

for it.”     Dahl v. R.J. Reynolds Tobacco Co., 742 N.W.2d 186, 196

(Minn. Ct. App. 2007). A plaintiff must show “that [the defendant]

was unjustly enriched in the sense that the term unjustly could

mean illegally or unlawfully.”            First Nat’l Bank of St. Paul v.

Ramier, 311 N.W.2d 502, 504 (Minn. 1981). Unjust enrichment claims

may be asserted even if the defendant did not participate in an

illegal or unlawful activity, so long as it would be morally wrong

for the defendant to retain the benefit generated by the failure

of consideration, fraud, or mistake.           See Hartford Fire Ins. Co.

v. Clark, 727 F. Supp. 2d 765, 777-78 (D. Minn. 2010); Kranz v.

Koenig, 484 F. Supp. 2d 997, 1001 (D. Minn. 2007); see also Cady

v. Bush, 166 N.W.2d 358, 361–62 (1969); Anderson v. DeLisle, 352

N.W.2d. 794, 796 (Minn. Ct. App. 1984).

       The complaint alleges that Casablanca received the benefit of

the “development of a unique Production Process associated with

the formulation and manufacture of specialty sauces.”               Compl. ¶

26.     The Agreement, however, explicitly states that FSS owns the

                                      8
   CASE 0:18-cv-02149-DSD-ECW Document 22 Filed 03/28/19 Page 9 of 10



Production   Process   and   that   Casablanca    is   not   required   to

compensate it to formulate the Production Process.           In addition,

the complaint does not allege that Casablanca ever received the

raw ingredients or packaging charged in the invoices.

     FSS relies on Bank of Montreal v. Avalon Capital Group, Inc.,

743 F. Supp. 2d 1021, 1033 (D. Minn. 2010), for the proposition

that increased liquidity can support an unjust enrichment claim.

Even if true, the complaint does not allege that Casablanca’s

revenue or lines of credit increased, that its sales improved, or

that it acquired new business as a result of the Production Process

or the Agreement.    Indeed, the complaint does not allege that FSS

accepted any tangible benefit from Casablanca akin to the increased

liquidity in Bank of Montreal.          Certainly, Casablanca benefited

from the Production Process, but FSS has not pleaded facts showing

that Casablanca immorally or unlawfully enriched itself at the

expense of FSS.     See Anderson, 352 N.W.2d at 796.         As a result,

FSS’s unjust enrichment claim must be dismissed.




                                    9
  CASE 0:18-cv-02149-DSD-ECW Document 22 Filed 03/28/19 Page 10 of 10



                             CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that

the motion to dismiss [ECF No. 8] is granted in part as set forth

above.

Dated: March 28, 2019

                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court




                                  10
